Jean Elderwind, Director Carnegie Public Library 194 Spring Street Eureka Springs, AR 72632
Dear Ms. Elderwind:
This is in response to your request for my approval of an Interlocal Cooperation Agreement for the Creation of a Regional Library, entered between Carroll County, Arkansas and Madison County, Arkansas. The Agreement proposes to create the Carroll and Madison Library System to support library services in the two counties, pursuant toAct 402 of 1997, which amends A.C.A. § 13-2-401 et seq. Although the statutory basis for my review is not specified, I will analyze the proposed agreement under the Interlocal Cooperation Act (A.C.A. §25-20-101 et seq.).
The Interlocal Cooperation Act requires that interlocal agreements for joint or cooperative action specify the following items:
(1) The duration of the agreement;
(2) The purposes of the agreement;
  (3) The manner of financing the joint or cooperative undertaking and of establishing and maintaining a budget for it;
  (4) The methods of accomplishing termination of the agreement and for the disposal of property (if any) upon termination;
(5) Any other necessary and proper matters.
A.C.A. § 25-20-104 (c).
In addition, if the interlocal agreement does not establish a separate legal entity to conduct the joint or cooperative undertaking, it must specify the following items:
  (1) The provision for an administrator or a joint board that will be responsible for administering the joint or cooperative undertaking;
  (2) The manner of acquiring, holding, and disposing of real and personal property (if any) used in the joint or cooperative undertaking.
A.C.A. § 25-20-104 (d).
The agreement that you have submitted must specify all of the above-listed items.
Having analyzed the agreement you have submitted, I find that it meets the above-outlined requirements of the law. It is therefore hereby approved in its current form.
Assistant Attorney General Elisabeth A. Walker prepared the foregoing opinion, which I hereby approve.
Sincerely,
MARK PRYOR Attorney General
MP:EAW/cyh